                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 SOL IP, LLC,                                   §
                                                §
             Plaintiff,                         §
 v.                                             §
 AT&T MOBILITY LLC,                             §
                                                       Case No. 2:18-cv-00526-RWS-RSP
                                                §
             Defendant,                                LEAD CASE
                                                §
 ERICSSON INC. and NOKIA OF                     §
 AMERICA CORPORATION,                           §
             Intervenors.                       §
                                                §
 SPRINT COMMUNICATIONS                          §
 COMPANY L.P., SPRINT SOLUTIONS,                §
 INC., and SPRINT SPECTRUM L.P.,                §
                                                §
             Defendants,                               Case No. 2:18-cv-00527-RWS-RSP
                                                §
                                                       CONSOLIDATED CASE
 ERICSSON INC. and NOKIA OF                     §
 AMERICA CORPORATION,                           §
             Intervenors.                       §
                                                §
  VERIZON COMMUNICATIONS INC.                   §
  and CELLCO PARTNERSHIP d/b/a                  §
  VERIZON WIRELESS,                             §
                                                §
              Defendants,                              Case No. 2:18-cv-00528-RWS-RSP
                                                §
                                                       CONSOLIDATED CASE
  ERICSSON INC. and NOKIA OF                    §
  AMERICA CORPORATION,                          §
              Intervenors.                      §
                                                §

                                CLAIM CONSTRUCTION
                               MEMORANDUM AND ORDER
                              REGARDING “LTE A” PATENTS

       On December 4, 2019, the Court held a hearing to determine the proper construction of

disputed claim terms within the group of patents referred to by the parties as the “LTE A” patents,

namely United States Patents No. 8,270,354, 8,320,337, 8,593,936, 8,761,814, 8,971,168,

9,155,066, 9,265,063, 10,009,884, 10,231,211, and RE45,466. Having reviewed the arguments
made by the parties at the hearing and in their claim construction briefing (Dkt. Nos. 205, 226 &

233),1 having considered the intrinsic evidence, and having made subsidiary factual findings about

the extrinsic evidence, the Court hereby issues this Claim Construction Memorandum and Order.

See Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en banc); Teva Pharm. USA,

Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015).




1
 Citations to documents (such as the parties’ briefs and exhibits) in this Claim Construction
Memorandum and Order refer to the page numbers of the original documents rather than the page
numbers assigned by the Court’s electronic docket unless otherwise indicated.

                                              2 of 53
                                                       TABLE OF CONTENTS

I. BACKGROUND ....................................................................................................................... 4
II. LEGAL PRINCIPLES ........................................................................................................... 5
III. THE PARTIES’ STIPULATED TERMS ........................................................................... 8
IV. CONSTRUCTION OF DISPUTED TERMS IN THE PAGING PATENTS .................. 8
    (A)A. “radio resource channel” ................................................................................................. 9
    (A)B. “downlink shared channel” Terms ................................................................................ 13
    (A)C. “scheduling identifiers” Terms ...................................................................................... 18
    (A)D. “the identifier exists or not according to whether or not the paging information is
       generated” ........................................................................................................................... 26
    (A)E. “the first signal” ............................................................................................................. 27
V. CONSTRUCTION OF DISPUTED TERMS IN THE RANDOM ACCESS PATENTS
....................................................................................................................................................... 30
    (A)F. “the scheduling ID is specific for the mobile station and identification for random
       access procedure” ............................................................................................................... 32
    (A)G. “responses for random access for a plurality of terminals”........................................... 35
    (A)H. “random access preamble” Terms ................................................................................. 36
    (A)I. “informing transmission” ................................................................................................ 41
    (A)J. “the identifier is determined based on a resource region for random access, the
       resource region being expressed in a frequency and time” ................................................ 42
VI. CONSTRUCTION OF DISPUTED TERMS IN THE CARRIER AGGREGATION
PATENTS .................................................................................................................................... 46
    (A)K. “index” Terms ............................................................................................................... 47
VII. CONCLUSION .................................................................................................................. 52




                                                                       3 of 53
                                      I. BACKGROUND

       Plaintiff Sol IP, LLC (“Plaintiff” or “Sol”) has alleged patent infringement by Defendants

AT&T Mobility LLC, Sprint Communications Co. LP, Sprint Solutions, Inc., Sprint Spectrum LP,

and Cellco Partnership d/b/a Verizon Wireless (“Defendants”). At least for purposes of these claim

construction proceedings, the parties use “Defendants” to also include Intervenor Ericsson Inc.

(Dkt. No. 176 at 2; Dkt. No. 205 at 1 n.1) and Intervenor Nokia of America Corporation (see Dkt.

No. 240; see also Dkt. No. 243, Nov. 18, 2019 Order).

       Pursuant to the Court’s September 9, 2019 Order (Dkt. No. 173), Plaintiff grouped the

asserted patents into three groups, designated “LTE A” (or “LTE I”), “LTE B” (or “LTE II”), and

“WiFi.” See Dkt. No. 202. The present Claim Construction Memorandum and Order addresses

the “LTE A” patents. These are United States Patents No. 8,270,354 (“the ’354 Patent”), 8,320,337

(“the ’337 Patent”), 8,593,936 (“the ’936 Patent”), 8,761,814 (“the ’814 Patent”), 8,971,168 (“the

’168 Patent”), 9,155,066 (“the ’066 Patent”), 9,265,063 (“the ’063 Patent”), 10,009,884 (“the ’884

Patent”), 10,231,211 (“the ’211 Patent”), and RE45,466 (“the ’466 Patent”) (Dkt. No. 205, Exs.

A1–A10).

       Plaintiff submits that “[t]hese patents concern cellular communications, in particular

communications between cell sites and mobile devices.” Dkt. No. 205 at 2. Plaintiff also asserts

that “[t]he cellular communication patents in this case relate to technologies incorporated into

3GPP’s Long Term Evolution or LTE standards, also known as 4G.” Id.

       Shortly before the start of the December 4, 2019 hearing, the Court provided the parties

with preliminary constructions with the aim of focusing the parties’ arguments and facilitating

discussion. Those preliminary constructions are noted below within the discussion for each term.




                                             4 of 53
                                   II. LEGAL PRINCIPLES

       “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips, 415 F.3d at 1312 (quoting

Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004)).

Claim construction is clearly an issue of law for the court to decide. Markman v. Westview

Instruments, Inc., 52 F.3d 967, 970–71 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996). “In

some cases, however, the district court will need to look beyond the patent’s intrinsic evidence and

to consult extrinsic evidence in order to understand, for example, the background science or the

meaning of a term in the relevant art during the relevant time period.” Teva, 135 S. Ct. at 841

(citation omitted). “In cases where those subsidiary facts are in dispute, courts will need to make

subsidiary factual findings about that extrinsic evidence.            These are the ‘evidentiary

underpinnings’ of claim construction that we discussed in Markman, and this subsidiary

factfinding must be reviewed for clear error on appeal.” Id. (citing Markman v. Westview

Instruments, Inc, 517 U.S. 370 (1996)).

       To determine the meaning of the claims, courts start by considering the intrinsic evidence.

See Phillips, 415 F.3d at 1313; see also C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d 858, 861

(Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d 1258,

1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the specification,

and the prosecution history. See Phillips, 415 F.3d at 1314; C.R. Bard, 388 F.3d at 861. Courts

give claim terms their ordinary and accustomed meaning as understood by one of ordinary skill in

the art at the time of the invention in the context of the entire patent. Phillips, 415 F.3d at 1312–

13; accord Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003).

       The claims themselves provide substantial guidance in determining the meaning of

particular claim terms. Phillips, 415 F.3d at 1314. First, a term’s context in the asserted claim can
                                              5 of 53
be very instructive. Id. Other asserted or unasserted claims can aid in determining the claim’s

meaning because claim terms are typically used consistently throughout the patent.               Id.

Differences among the claim terms can also assist in understanding a term’s meaning. Id. For

example, when a dependent claim adds a limitation to an independent claim, it is presumed that

the independent claim does not include the limitation. Id. at 1314–15.

       “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. at 1315

(quoting Markman, 52 F.3d at 979). “[T]he specification ‘is always highly relevant to the claim

construction analysis. Usually, it is dispositive; it is the single best guide to the meaning of a

disputed term.’” Phillips, 415 F.3d at 1315 (quoting Vitronics Corp. v. Conceptronic, Inc., 90

F.3d 1576, 1582 (Fed. Cir. 1996)); accord Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313,

1325 (Fed. Cir. 2002). This is true because a patentee may define his own terms, give a claim term

a different meaning than the term would otherwise possess, or disclaim or disavow the claim scope.

Phillips, 415 F.3d at 1316. In these situations, the inventor’s lexicography governs. Id. The

specification may also resolve the meaning of ambiguous claim terms “where the ordinary and

accustomed meaning of the words used in the claims lack sufficient clarity to permit the scope of

the claim to be ascertained from the words alone.” Teleflex, 299 F.3d at 1325. But, “[a]lthough

the specification may aid the court in interpreting the meaning of disputed claim language,

particular embodiments and examples appearing in the specification will not generally be read into

the claims.” Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998)

(quoting Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); accord

Phillips, 415 F.3d at 1323.

       The prosecution history is another tool to supply the proper context for claim construction

because a patent applicant may also define a term in prosecuting the patent. Home Diagnostics,



                                             6 of 53
Inc. v. Lifescan, Inc., 381 F.3d 1352, 1356 (Fed. Cir. 2004) (“As in the case of the specification, a

patent applicant may define a term in prosecuting a patent.”). “[T]he prosecution history (or file

wrapper) limits the interpretation of claims so as to exclude any interpretation that may have been

disclaimed or disavowed during prosecution in order to obtain claim allowance.” Standard Oil

Co. v. Am. Cyanamid Co., 774 F.2d 448, 452 (Fed. Cir. 1985).

       Although extrinsic evidence can be useful, it is “less significant than the intrinsic record in

determining the legally operative meaning of claim language.” Phillips, 415 F.3d at 1317

(citations and internal quotation marks omitted). Technical dictionaries and treatises may help a

court understand the underlying technology and the manner in which one skilled in the art might

use claim terms, but technical dictionaries and treatises may provide definitions that are too broad

or may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert

testimony may aid a court in understanding the underlying technology and determining the

particular meaning of a term in the pertinent field, but an expert’s conclusory, unsupported

assertions as to a term’s definition are entirely unhelpful to a court. Id. Generally, extrinsic

evidence is “less reliable than the patent and its prosecution history in determining how to read

claim terms.” Id.

       The Supreme Court of the United States has “read [35 U.S.C.] § 112, ¶ 2 to require that a

patent’s claims, viewed in light of the specification and prosecution history, inform those skilled

in the art about the scope of the invention with reasonable certainty.” Nautilus, Inc. v. Biosig

Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). “A determination of claim indefiniteness is a

legal conclusion that is drawn from the court’s performance of its duty as the construer of patent

claims.” Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347 (Fed. Cir. 2005)




                                              7 of 53
(citations and internal quotation marks omitted), abrogated on other grounds by Nautilus, 134

S. Ct. 2120.

                           III. THE PARTIES’ STIPULATED TERMS

          The parties submitted in their September 11, 2019 P.R. 4-3 Joint Claim Construction and

Prehearing Statement that “[t]here are no currently agreed constructions.” Dkt. No. 176 at 2.

          IV. CONSTRUCTION OF DISPUTED TERMS IN THE PAGING PATENTS

          Plaintiff refers to the ’814 Patent, the ’066 Patent, and the ’211 Patent as the “Paging

Patents.” Dkt. No. 205 at 4. Plaintiff submits that these patents “teach a method of transmitting

paging information that flexibly maps paging information into the base station’s transmission

while informing user equipment where to find such information.” Id. at 4–5. Defendants submit

that “[t]he Paging Patents’ claims recite various alternative channel configurations for transmitting

paging information.” Dkt. No. 226 at 3.

          The ’814 Patent, titled “Method for Paging Information in Cellular System,” issued on June

24, 2014, and bears an earliest priority date of April 26, 2006. The Abstract of the ’814 Patent

states:

          Provided is a method for transmitting paging information in a cellular system. An
          object of the method is transmitting paging information which can improve
          applicability of a limited radio resource by variably and flexibly setting up and
          mapping a transport channel and a physical channel in order to transmit information
          notifying start of downlink information from a base station to a terminal in a cellular
          system for packet transmission. The method includes the steps of: forming a paging
          channel (PCH) in a transport channel corresponding to generation of paging
          information; setting a paging indication channel (PICH) based on the paging
          information and forming the paging indication channel in a radio resource of a
          physical layer; and allocating the paging channel to the radio resource of the
          physical layer.

          The ’066 Patent resulted from a continuation of the ’814 Patent, and the ’211 Patent

resulted from a continuation of the ’066 Patent. Plaintiff submits that these three patents “share a



                                                 8 of 53
substantially similar specification.” Dkt. No. 205 at 4. Defendants submit that “[t]he Paging

Patents share an identical specification.” Dkt. No. 226 at 2 n.1.

(A)A. “radio resource channel”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Plain and ordinary meaning.                        Indefinite

 Alternatively, “physical shared channel.”

Dkt. No. 176-1 at 1; Dkt. No. 205 at 6; Dkt. No. 226 at 13; Dkt. No. 253-1 at 1. The parties submit

that this term appears in Claim 10 of the ’814 Patent. Id.

        Shortly before the start of the December 4, 2019 hearing, the Court provided the parties

with the following preliminary construction: “physical channel in a wireless communication

system.”

        (1) The Parties’ Positions

        Plaintiff submits that the claim at issue expressly recites that a radio resources channel is a

physical channel, and “both the paging channel and the downlink shared channel are mapped to

the same radio resource channel, making that radio resource channel a shared channel.” Dkt.

No. 205 at 6. Plaintiff argues that “[w]hile ‘the radio resource channel’ and ‘the control channel’

may have to be distinct in the context of the claim, no ambiguity arises merely because such terms

have overlapping meanings before considering the other requirements of the claim.” Id. (emphasis

in original)

        Defendants respond that “[t]he term ‘radio resource channel’ has no known meaning, either

in the art generally or within the patent.” Dkt. No. 226 at 13 (footnote omitted). Defendants also

submit that “Claim 10’s use of the separate terms ‘physical channel’ and ‘radio resource channel’

would indicate to a POSITA that [the] two terms differ in meaning,” but “[t]he claim, however,



                                               9 of 53
provides no guidance on the purported similarities or differences between these two terms.” Id. at

14 (citation omitted). Defendants note that “[t]he term is not used once in the specification.” Id.

(emphasis in original). Defendants also discuss prosecution history and argue that “a POSITA

would have understood that a ‘radio resource channel’ cannot be a radio frame or PCH block 12

as referred to during prosecution.” Id. at 17. Finally, Defendants argue that “Sol IP’s proposed

alternative construction of ‘physical shared channel’ lacks any support in the intrinsic record and

cannot be correct.” Id. at 18.

       Plaintiff replies that “Defendants’ brief does not dispute that a ‘channel’ is a path for

transmitting signals,” and “[t]here is no requirement that claims use the same words as the written

description.” Dkt. No. 233 at 2 (emphasis in original).

       (2) Analysis

       Plaintiff submits technical definitions of “channel,” such as “a path along which signals

can be sent.” Dkt. No. 205-12, The Authoritative Dictionary of IEEE Standards Terms 157–58

(7th ed. 2000).

       Defendants submit the opinion of their expert that “radio resource channel” is not a known

term of art. Dkt. No. 208-5, Sept. 11, 2019 Roy Decl. at ¶ 37. Plaintiff does not show any

established meaning for this term as a whole. Instead, Plaintiff argues that the meaning of this

term is sufficiently clear in the context in which the term appears in the claim.

       Claim 10 of the ’814 Patent recites (emphasis added):

       10. A method for transmitting paging information at a base station in a wireless
       communication system, the method comprising:
             when paging information is generated,
                mapping a paging channel including the paging information
                    and a downlink shared channel for user data transmission
                    into a radio resource channel;
                forming a physical layer frame comprising a control channel
                    and the radio resource channel; and

                                              10 of 53
                  transmitting the physical layer frame to a terminal,
                  wherein an identifier for notifying existence of the paging
                      channel is transmitted through the control channel, and
                      the control channel includes radio resource allocation
                      information for the paging channel, and
              when paging information is not generated, mapping the downlink shared
       channel into the radio resource channel,
              wherein the paging channel and the downlink shared channel are transport
       channels, and the control channel and the radio resource channel are physical
       channels,
              wherein the identifier is used by reserving and allocating a part of
       scheduling identifiers.

       The distinct recitals of a “control channel,” a “radio resource channel,” and “physical

channels” give rise to an inference that these different terms have different meanings. See, e.g.,

CAE Screenplates Inc. v. Heinrich Fiedler GmbH & Co. KG, 224 F.3d 1308, 1317 (Fed. Cir. 2000)

(“In the absence of any evidence to the contrary, we must presume that the use of these different

terms in the claims connotes different meanings.”) (citation omitted).

       The specification refers to channels but does not refer to a “radio resource channel” and

therefore does not specify the meaning of this term. See, e.g., ’814 Patent at 1:15–22 (“paging

channel (PCH)”, “secondary common control physical channel (S-CCPCH),” “forward access

channel (FACH)”), 2:1–6 (discussing LTE and WCDMA), 2:34–35 (“paging indication channel

(PICH)”), 5:17–18 (“downlink shared channel (DL-SCH)”) & 5:34–35 (“broadcasting channel

(BCH)”). Nothing in the specification indicates whether one or more of these channels could be

considered a “radio resource channel.”

       Nonetheless, the claim language is sufficiently clear on its face that a “radio resource

channel” is a type of “physical channel” in the context of a wireless communication system. Other

portions of the ’814 Patent are consistent with this understanding. See ’814 Patent at Abstract

(“radio resource of a physical layer”); see also id. at 3:14 (“FIG. 6 shows a physical layer control

channel”). The opinions of Defendants’ expert to the contrary are unpersuasive. See, e.g., Dkt.

                                             11 of 53
No. 208-5, Sept. 11, 2019 Roy Decl. at ¶ 40 (“This confusion stems from the improper use of

‘radio resource’ to modify ‘channel.’ A POSITA would understand that a physical channel is

transmitted over radio resources. Thus, one of the responsibilities of the network is to allocate

‘radio resources’ to particular ‘physical channels.’ See, e.g., ’814 Patent at 2:44 (“radio resource

of a physical channel”); Dkt. No. 208-5, Sept. 11, 2019 Roy Decl. at ¶¶ 39, 59 (“[A] radio resource

channel cannot be a physical control channel because the claims of the ’814 Patent differentiate

the two.”).

       Defendants also cite prosecution history in which the patentee distinguished the “Choi”

reference, United States Patent Application Publication No. 2004/0180675. See Dkt. No. 226-2,

June 30, 2012 Response Under 37 C.F.R. §1.114 at SOL-FH-0001884, -90; see also Dkt. No. 226-

3, Mar. 6, 2012 Office Action at SOL-FH-0001778; Dkt. No. 226-4, Nov. 23, 2011 Amendment

at SOL-FH-0001766. Defendants argue that the patentee’s statements regarding “radio resource

channel (12, radio frame)” in Figure 4 (which illustrates “PCH block” 12) are internally

inconsistent because “[a] POSITA would understand that a ‘radio resource channel’ cannot be both

a block and a frame” and “a POSITA would have understood that a ‘radio resource channel’ cannot

be a radio frame or PCH block 12 as referred to during prosecution.” Dkt. No. 226 at 17; see id.

at 15–17; see also Dkt. No. 208-5, Sept. 11, 2019 Roy Decl. at ¶ 50 (“To the extent the Applicant

was referring to element ‘12’ of Figure 4 in the specification . . . , that reference also does not

provide clarity. Element ‘12’, shown as ‘PCH block’ . . . , is not defined as a radio frame and is

only depicted as a part of a radio frame.”); id. at ¶¶ 48–51.

       Defendants identify no statements in the prosecution history regarding the meaning of

“radio resource channel,” let alone any definitive statements inconsistent with the claim language.

See, e.g., Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1324 (Fed. Cir. 2003) (“As a basic



                                              12 of 53
principle of claim interpretation, prosecution disclaimer promotes the public notice function of the

intrinsic evidence and protects the public’s reliance on definitive statements made during

prosecution.”) (emphasis added).

       Finally, Plaintiff proposes also that a “radio resource channel” is a “shared” channel, but

Plaintiff’s proposal in this regard would tend to confuse rather than clarify the scope of the claim.

Instead, other claim language already expressly addresses, for example, “mapping . . . into a radio

resource channel.”

       The Court therefore hereby construes “radio resource channel” to mean “physical

channel in a wireless communication system.”

(A)B. “downlink shared channel” Terms


                                  “downlink shared channel”
                          (’066 Patent, Claim 10; ’814 Patent, Claim 10)

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 Plain and ordinary meaning.                       “DL-SCH, a downlink transport channel for
                                                   user data transmission”
 Alternatively, “shared channel used for
 downlink.”


              “wherein . . . the downlink shared channel are physical channels”
                                    (’066 Patent, Claim 11)

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 Plain and ordinary meaning, with “downlink Indefinite
 shared channel” construed as proposed above.


Dkt. No. 176-1 at 9; Dkt. No. 205 at 7; Dkt. No. 226 at 9; Dkt. No. 253-1 at 1 & 3.

       Shortly before the start of the December 4, 2019 hearing, the Court provided the parties

with the following preliminary constructions for these two disputed terms, respectively: “shared

                                              13 of 53
channel used for downlink”; and “Plain meaning apart from the Court’s construction of ‘downlink

shared channel.’”

       (1) The Parties’ Positions

       Plaintiff argues that “Defendants seek to rewrite the claims to limit the ‘downlink shared

channel’ to one embodiment,” which “contradicts the clear claim language indicating that

‘downlink shared channel’ encompasses both physical channels and transport channels.” Dkt. No.

205 at 7.

       Defendants respond: “The dispute here centers on one issue: whether the DL-SCH, a

transport channel, can also be a physical channel. In short, the answer is ‘no.’” Dkt. No. 226 at 9.

Defendants argue that “[t]he only specification support for the claims at issue promotes

Defendants’ proposed construction,” and “Sol IP’s claim differentiation argument cannot

overcome the written description found in the specification or the prosecution history.” Id. at 10

(emphasis in original). Defendants emphasize that “[w]hether or not claims differ from each other,

one cannot interpret a claim to be broader than what is contained in the specification and claims

as filed.” Id. at 11 (quoting Tandon Corp. v. U.S. Int’l Trade Comm’n, 831 F.2d 1017, 1024 (Fed.

Cir. 1987) (citation omitted).

       Plaintiff replies that “Sol IP’s construction is the clear meaning of the term, and defendants

make no lexicography or disclaimer argument, so that should be the end of the story.” Dkt. No.

233 at 2. Plaintiff argues: “Defendants misframe the issue as whether ‘a transport channel[] can

also be a physical channel.’ Dkt. No. 226, at 9. The actual dispute is obviously whether the

‘downlink shared channel’ is limited to a transport channel at all.” Dkt. No. 233 at 2 n.2. Plaintiff

submits that Defendants “seek to limit the invention to the disclosed embodiment.” Id. at 2–3.

Plaintiff urges that “the claims here do not recite ‘DL-SCH,’ but rather ‘downlink shared channel,’



                                              14 of 53
meaning the claims always included any downlink shared channel and not just the transport

downlink shared channel DL-SCH.” Id. at 3.

       (2) Analysis

       Plaintiff’s expert explains that, in the relevant field of communications, a network is

viewed as having multiple layers, including a physical layer (the lowest layer, where data is

transmitted over a physical transmission medium) and a transport layer (a higher layer, where data

is delivered to different data services). Dkt. No. 208-1, Sept. 11, 2019 Wells Decl. at ¶ 46 nn.4–

5. Defendants have not contested these general opinions.

       Claims 10 and 11 of the ’066 Patent recite (emphasis added)

       10. A method for transmitting paging information, performed in a base station, the
       method comprising:
               when a paging information is generated, allocating the paging information
       to a downlink shared channel;
               allocating an identifier indicating existence of the paging information and a
       radio resource allocation information indicating radio resource to which the paging
       information is allocated to a control channel; and
               transmitting the control channel and the downlink shared channel to a
       terminal,
               wherein when the paging information is not generated, the identifier is not
       allocated to the control channel, and
               wherein the identifier is used by reserving and allocating a part of
       scheduling identifiers.

       11. The method of claim 10, wherein the control channel and the downlink shared
       channel are physical channels.

       The recital in dependent Claim 11 of the ’066 Patent that the downlink shared channel is a

physical channel suggests that the “downlink shared channel” introduced in Claim 10 of the ’066

Patent may or may not be a physical channel. See Phillips, 415 F.3d at 1315 (“the presence of a

dependent claim that adds a particular limitation gives rise to a presumption that the limitation in

question is not present in the independent claim”).




                                             15 of 53
       Defendants note the principle that “[c]laim differentiation is not a hard and fast rule and

will be overcome by a contrary construction dictated by the written description or prosecution

history.” CardSoft, LLC v. VeriFone, Inc., 807 F.3d 1346, 1352 (Fed. Cir. 2015). Moreover,

Defendants cite authority for the proposition that later-added dependent claims “cannot overcome

the claim scope that is unambiguously prescribed by the specification.” Cave Consulting Grp.,

LLC v. OptumInsight, Inc., 725 F. App’x 988, 995 (Fed. Cir. Mar. 21, 2018).

       Turning, then, to the remaining intrinsic evidence, Claim 10 of the ’814 Patent recites a

“downlink shared channel” that is a “transport channel” (emphasis added):

       10. A method for transmitting paging information at a base station in a wireless
       communication system, the method comprising:
              when paging information is generated,
                  mapping a paging channel including the paging information
                      and a downlink shared channel for user data transmission
                      into a radio resource channel;
                  forming a physical layer frame comprising a control channel
                      and the radio resource channel; and
                  transmitting the physical layer frame to a terminal,
                  wherein an identifier for notifying existence of the paging
                      channel is transmitted through the control channel, and
                      the control channel includes radio resource allocation
                      information for the paging channel, and
              when paging information is not generated, mapping the downlink shared
       channel into the radio resource channel,
              wherein the paging channel and the downlink shared channel are transport
       channels, and the control channel and the radio resource channel are physical
       channels,
              wherein the identifier is used by reserving and allocating a part of
       scheduling identifiers.

       In some cases, consistent usage of a term can justify a particular interpretation. See

Nystrom v. TREX Co., Inc., 424 F.3d 1136, 1144–45 (Fed. Cir. 2005) (construing “board” to mean

“wood cut from a log,” noting that in the intrinsic record the patentee “consistently used the term

‘board’ to refer to wood cut from a log,” and stating that the patentee “is not entitled to a claim

construction divorced from the context of the written description and prosecution history”).

                                             16 of 53
       Defendants cite disclosure in the specification regarding the “DL-SCH” transport channel,

which Defendants argue corresponds to the “downlink shared channel” recited in the claims:

       In the present embodiment, a method for dividing a location of the physical layer
       radio resource block for paging channel transmission into paging indication channel
       groups, and fixing and allocating the location of the physical layer radio resource
       block according to each group is adopted. When no paging information is
       generated (see 2 of FIG. 2), the paging channel does not exist in the transport
       channel of the radio frame (see 5 of FIG. 2). In this case, the paging indication
       channel is not also set up. Therefore, downlink shared channel (DL-SCH)
       information for user data transmission and not paging information of the paging
       channel is transmitted to the radio resource block location of the physical layer
       fixed and allocated for the paging channel.

’814 Patent at 5:9–21 (emphasis added). Also, Figure 4 of these patents refers to “transport channel

DL-SCH.”

       Defendants further submit evidence that the LTE standardization community defined

DL-SCH as a transport channel prior to the effective filing date of the ’814 Patent. Dkt. No. 226-

6, 3GPP TR 25.813 V0.3.0 at § 5.2.2 (DEFS-SOL-CC_00000050–51); see Kopykake Enters., Inc.

v. Lucks Co., 264 F.3d 1377, 1383 (Fed. Cir. 2001) (“[W]hen a claim term understood to have a

narrow meaning when the application is filed later acquires a broader definition, the literal scope

of the term is limited to what it was understood to mean at the time of filing.”) (citation omitted).

       Nonetheless, the above-reproduced passage refers to “the present embodiment,” and

Defendants fail to demonstrate that the specification defines the “downlink shared channel” recited

in the claims as necessarily being a “DL-SCH” as that term is used in any industry standard. In

particular, Defendants fail to show that the above-reproduced reference to “downlink shared

channel (DL-SCH)” necessarily defines the term rather than merely setting forth an example. See

’814 Patent at 5:9–21 (“[i]n the present embodiment”; “[i]n this case”); see also CCS Fitness, Inc.

v. Brunswick Corp., 288 F.3d 1359, 1366 (Fed. Cir. 2002) (to act as lexicographer the patentee

must “clearly set forth a definition”) (emphasis added). Further, although Figure 4 refers to a DL-

                                              17 of 53
SCH as a transport channel, the specification refers to Figure 4 as illustrating an “embodiment”

(’814 Patent at 3:7–9), and other disclosure in the specification refers to “DL-SCH” in the context

of physical resources. See id. at 6:16–18 (“using available physical layer radio resources as DL-

SCH for data information transmission”).

       Finally, Defendants cite opinions of Plaintiff’s expert referring to a “DL-SCH transport

channel.” See Dkt. No. 208-1, Sept. 11, 2019 Wells Decl. at ¶¶ 40 & 47. Defendants fail to

demonstrate any inconsistency between such opinions and Plaintiff’s position that a downlink

shared channel can be either a transport channel or a physical channel.

       The Court therefore hereby expressly rejects Defendants’ indefiniteness argument and

hereby construes the disputed terms as set forth in the following chart:

                      Term                                          Construction

 “downlink shared channel”                         “shared channel used for downlink”

 “wherein . . . the downlink shared channel Plain meaning (apart from the Court’s
 are physical channels”                     construction of “downlink shared channel”)


(A)C. “scheduling identifiers” Terms


                                   “scheduling identifiers”
                         (’814 Patent, Claim 10; ’066 Patent, Claim 10)

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 Plain and ordinary meaning.                       “cell radio network temporary identifiers
                                                   (C-RNTIs)”
 Alternatively, “scheduling identifier” means
 “identifier of a specific terminal or terminal
 group.” “Scheduling identifiers” is the plural.




                                             18 of 53
     “the identifier is used by reserving and allocating a part of scheduling identifiers”
                          (’814 Patent, Claim 10; ’066 Patent, Claim 10)

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 Plain and ordinary meaning.                      “the identifier is used by reserving and
                                                  allocating a part of the information included in
 Alternatively, “the identifier is a reserved and the terminal [scheduling identifier] as a group
 allocated part of the scheduling identifiers.”   identifier for paging information”


Dkt. No. 176-1 at 4; Dkt. No. 205 at 8; Dkt. No. 226 at 3 & 7; Dkt. No. 253-1 at 1–2.

       Shortly before the start of the December 4, 2019 hearing, the Court provided the parties

with the following preliminary construction for these two disputed terms, respectively: “identifiers

that identify specific terminals or terminal groups and that are used for scheduling”; and “Plain

meaning apart from the Court’s construction of ‘scheduling identifiers.’”

       (1) The Parties’ Positions

       Plaintiff submits that “Defendants agree that the ‘terminal scheduling ID’ described in the

specification corresponds to the ‘scheduling identifier’ of the claims.” Dkt. No. 205 at 9. Plaintiff

argues that Defendants’ proposal “contradicts the patent specification” and “is also contrary to the

doctrine of claim differentiation.” Id.

       As to “scheduling identifiers,” Defendants respond that they propose the explicit definition

set forth in the specification for this disputed term. Dkt. No. 226 at 3–4. Defendants also submit

that “during prosecution, the applicant explained that a ‘C-RNTI indicates that scheduling

information,’ as opposed to other information, is being transmitted.” Id. at 5. Further, Defendants

argue that Plaintiff’s alternative proposed construction should be rejected because “it seeks to

eviscerate the concept of ‘scheduling’ from the term altogether.” Id. (emphasis in original).

Finally, Defendants urge that “claim differentiation cannot override an express definition,” and,


                                              19 of 53
moreover, the patentee added the dependent claims here at issue after the filing of the original

application. Id. at 6; see id. at 6–7.

        As to “the identifier is used by reserving and allocating, a part of scheduling identifiers,”

Defendants respond that “the specification defines the identifier when discussing ‘the present

invention.’” Id. at 7 (citing ’814 Patent at 5:53–63). Defendants argue: “Here, the identifier has

two features. First, the identifier is a ‘part of’ the scheduling identifier. Second, the identifier is

used as a ‘group identifier’ for paging. Defendants’ construction, which is taken verbatim from

the specification, captures both key features.” Dkt. No. 226 at 7 (emphasis in original).

        Plaintiff replies that “‘i.e.’ is not a magic incantation,” and “[t]he specification refers to an

identifier for ‘identifying a specific terminal or a terminal group.’” Dkt. No. 233 at 3 & 4. Plaintiff

also argues that Defendants’ arguments discounting the dependent claims should be rejected

because “the first recitation of ‘scheduling identifiers’ was also added by the same amendment.”

Id. at 4–5.

        (2) Analysis

        Defendants’ expert opines that a POSITA would understand that a C-RNTI is an identifier

used for scheduling, consistent with the specification’s definition,” that “[a] C-RNTI ‘provides a

unique UE identification at the cell level,’” and that “[i]t is assumed that this identity is used for

scheduling.”     Dkt. No. 208-5, Sept. 11, 2019 Roy Decl. at ¶¶ 64 (citing “DEFS-SOL-

CC_00002861, 3GPP TR 25.813 V0.8.3 § 5.6.2; DEFS-SOL-CC_00002905, 3GPP TS 25.813

V7.1.0 § 5.6.2”).

        In some cases, “the specification may reveal a special definition given to a claim term by

the patentee that differs from the meaning it would otherwise possess,” and “[i]n such cases, the

inventor’s lexicography governs.” Phillips, 415 F.3d at 1316. Here, the specification discloses:



                                               20 of 53
        The terminal scheduling ID is an ID for identifying a specific terminal or a terminal
        group between the terminal and the scheduler of the base station. As shown in
        FIG. 5, the present invention is operated by reserving and allocating a part of the
        information included in the terminal scheduling ID as a group ID for paging
        information. The group ID is an ID used by reserving and allocating a part of a
        scheduling ID (i.e., a cell radio network temporary identifier (C-RNTI)) for
        uniquely identifying a terminal. A base station may operate by reserving at least
        one scheduling ID.

’814 Patent at 5:53–62 (emphasis added). The parties agree that “scheduling ID” is an abbreviation

for “scheduling identifier.” See, e.g., Dkt. No. 205 at 9; Dkt. No. 208-5, Sept. 11, 2019 Roy Decl.

at ¶¶ 62–63; Dkt. No. 226 at 4 n.2.

        Defendants argue that this usage of “i.e.” amounts to a definition of “scheduling ID.”

Defendants cite authority for the proposition that “the specification’s use of ‘i.e.’ signals an intent

to define the word to which it refers.” Edwards Lifesciences LLC v. Cook Inc., 582 F.3d 1322,

1334 (Fed. Cir. 2009); see, e.g., Abbott Labs. v. Novopharm Ltd., 323 F.3d 1324, 1327, 1330 (Fed.

Cir. 2003).

        Yet, to act as lexicographer the patentee must “clearly set forth a definition.” CCS Fitness,

288 F.3d at 1366 (emphasis added). The above-reproduced passage begins by explicitly referring

to what the terminal scheduling ID “is,” thereby weighing against reading the separate “i.e.”

parenthetical as definitional. See ’814 Patent at 5:53–55. Indeed, Defendants’ proposal that the

“i.e.” parenthetical defines “scheduling ID” is inconsistent with this disclosure that the terminal

scheduling ID can “identify[] a specific terminal or a terminal group.” Id. (emphasis added).

        A better reading of this paragraph in the specification, read as a whole, is that the “i.e”

parenthetical refers not just to “scheduling ID” but rather to the larger phrase that surrounds the

parenthetical, “a scheduling ID . . . for uniquely identifying a terminal.” Id. at 5:58–62. The Court

thus rejects Defendants’ argument that the “i.e.” parenthetical defines the term “scheduling

identifier.”

                                               21 of 53
       The appearance of “e.g.” elsewhere in the specification, cited by Defendants, does not

compel otherwise.     ’814 Patent at 4:66–67 (“e.g., a time index and a sub-carrier index”).

Defendants’ reliance on the reference to “the present invention” in the above-reproduced

disclosure is likewise unavailing.

       Defendants submit extrinsic evidence regarding C-RNTIs being used for scheduling. Dkt.

No. 208-5, Sept. 11, 2019 Roy Decl. at ¶ 64. This evidence, however, does not limit scheduling

to using C-RNTIs and does not demonstrate that the term “scheduling identifier” has such a limited

meaning in the relevant art.

       Defendants also submit prosecution history in which the patentee stated:

       [I]n 3GPP1, the PI-ID and the C-RNTI serve different functions, that is, they are
       used to indicate what type of information is transmitted on the DSCCH.
       Specifically, the use of the PI-ID indicates that a paging indicator is allocated in the
       DSCCH. In this situation, the UE receives the paging information through the
       DPSCH by reading the paging indicator in the DSCCH, determining that the paging
       indicator belongs to the UE, and then reading the resource indicating of the DPSCH
       in the DSCCH. On the other hand, the use of the C-RNTI indicates that scheduling
       information instead of a paging indicator is allocated in the DSCCH. In this
       situation, the UE receives data through the DPSCH based on the scheduling
       information.

Dkt. No. 226-5, Nov. 12, 2013 Response Under 37 C.F.R. §1.116 at 8 (emphasis added).

Defendants argue that the patentee thereby linked “C-RNTI” with “scheduling information,” but

Defendants fail to identify any clear definition or disclaimer in this prosecution history. See, e.g.,

Omega Eng’g, 334 F.3d at 1324 (“As a basic principle of claim interpretation, prosecution

disclaimer promotes the public notice function of the intrinsic evidence and protects the public’s

reliance on definitive statements made during prosecution.”).

       Dependent Claim 18 of the ’814 Patent provides additional support for rejecting

Defendants’ narrow interpretation of “scheduling identifiers.” Claims 10 and 18 of the ’814 Patent

recite (emphasis added):

                                              22 of 53
       10. A method for transmitting paging information at a base station in a wireless
       communication system, the method comprising:
              when paging information is generated,
                  mapping a paging channel including the paging information
                      and a downlink shared channel for user data transmission
                      into a radio resource channel;
                  forming a physical layer frame comprising a control channel
                      and the radio resource channel; and
                  transmitting the physical layer frame to a terminal,
                  wherein an identifier for notifying existence of the paging
                      channel is transmitted through the control channel, and
                      the control channel includes radio resource allocation
                      information for the paging channel, and
              when paging information is not generated, mapping the downlink shared
       channel into the radio resource channel,
              wherein the paging channel and the downlink shared channel are transport
       channels, and the control channel and the radio resource channel are physical
       channels,
              wherein the identifier is used by reserving and allocating a part of
       scheduling identifiers.

       ***

       18. The method of claim 10, the scheduling identifiers are RNTIs (Radio Network
       temporary identifiers).

       Defendants note the principle that “[c]laim differentiation is not a hard and fast rule and

will be overcome by a contrary construction dictated by the written description or prosecution

history,” CardSoft, 807 F.3d at 1352, and that later-added dependent claims “cannot overcome the

claim scope that is unambiguously prescribed by the specification,” Cave Consulting, 725 F.

App’x at 995.     Regardless of the weight that can be attributed to the doctrine of claim

differentiation here, the recital in dependent Claim 18 that “the scheduling identifiers are RNTIs”

is consistent with the absence of any clear lexicography as discussed above. Indeed, Defendants’

expert acknowledges that in the relevant field there exist several different types of “RNTIs.” Dkt.

No. 208-5, Sept. 11, 2019 Roy Decl. at ¶ 95.




                                               23 of 53
       Finally, Defendants argue that “the Paging Patents simply do not describe any other

embodiment where something other than a C-RNTI is used as a scheduling identifier” (Dkt.

No. 226 at 4 (emphasis in original)), but the Federal Circuit has “expressly rejected the contention

that if a patent describes only a single embodiment, the claims of the patent must be construed as

being limited to that embodiment.” Phillips, 415 F.3d at 1323.

       As to Plaintiff’s proposed interpretation, however, Plaintiff’s alternative proposal of

“identifier of a specific terminal or terminal group” fails to account for the word “scheduling” in

the term “scheduling identifiers.” See Merck & Co. v. Teva Pharm. USA, Inc., 395 F.3d 1364,

1372 (Fed. Cir. 2005) (“A claim construction that gives meaning to all the terms of the claim is

preferred over one that does not do so.”). The term “scheduling identifiers” should therefore be

construed to refer to identifiers that identify specific terminals or terminal groups and that are used

for scheduling. At the December 4, 2019 hearing, Plaintiff expressed agreement with the Court’s

preliminary construction (set forth above).

       As to the term “the identifier is used by reserving and allocating a part of scheduling

identifiers,” this language is readily understandable, particularly when read in light of the context

provided by the specification. For example, Figure 5 illustrates a “Group ID(18)” as part of a

“Terminal scheduling ID.” Figure 5 is reproduced here:




                                               24 of 53
       The specification discloses that “[a]s shown in FIG. 5, the present invention is operated by

reserving and allocating a part of the information included in the terminal scheduling ID as a group

ID for paging information.” ’814 Patent at 5:55–58. The specification also discloses that “[p]art

of the terminal scheduling ID may be reserved, allocated and used by a group ID, and more than

one group ID may be reserved and allocated according to the capability of the terminal.” Id. at

6:22–25. Defendants’ proposal of referring to information included in the terminal scheduling

identifier as a group identifier for paging information is therefore unnecessary in light of the

Court’s construction of “scheduling identifiers.”

       Otherwise, Defendants’ proposal essentially merely repeats the language of the disputed

term itself. Because Defendants’ proposed construction would tend to confuse rather than clarify

the scope of the claims, the Court hereby expressly rejects Defendants’ proposal construction. No

further construction is necessary. See O2 Micro, 521 F.3d at 1362 (“[D]istrict courts are not (and

should not be) required to construe every limitation present in a patent’s asserted claims.”); see



                                             25 of 53
also Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197, 1207 (Fed. Cir. 2010) (“Unlike O2

Micro, where the court failed to resolve the parties’ quarrel, the district court rejected Defendants’

construction.”); Summit 6, LLC v. Samsung Elecs. Co., Ltd., 802 F.3d 1283, 1291 (Fed. Cir. 2015).

       The Court therefore hereby construes the disputed terms as set forth in the following chart:

                      Term                                           Construction

 “scheduling identifiers”                           “identifiers that identify specific terminals
                                                    or terminal groups and that are used for
                                                    scheduling”

 “the identifier is used by reserving and Plain meaning (apart from the Court’s
 allocating a part of scheduling identifiers” construction of “scheduling identifiers”)


(A)D. “the identifier exists or not according to whether or not the paging information is
generated”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Plain and ordinary meaning.                        Indefinite

 Alternatively, “the identifier exists or not
 depending on whether or not the paging
 information is generated.”

Dkt. No. 176-1 at 7–8; Dkt. No. 205 at 11. The parties submit that this term appears in Claims 6

and 15 of the ’814 Patent. Dkt. No. 226 at 1–2.

       Defendants submit that “the parties have agreed that th[is] . . . term[] do[es] not require

construction.” Dkt. No. 226 at 1–2. At the December 4, 2019 hearing, the parties confirmed their

agreement in this regard. Based on this agreement reached by the parties, the Court hereby

construes “the identifier exists or not according to whether or not the paging information is

generated” to have its plain meaning.




                                              26 of 53
(A)E. “the first signal”

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 “the first information”                           Indefinite

Dkt. No. 176-1 at 14; Dkt. No. 205 at 12; Dkt. No. 226 at 12; Dkt. No. 253-1 at 3. The parties

submit that this term appears in Claim 29 of the ’211 Patent. Id.

       Shortly before the start of the December 4, 2019 hearing, the Court provided the parties

with the following preliminary construction: “The antecedent basis for ‘the first signal’ is ‘first

information.’”

       (1) The Parties’ Positions

       Plaintiff argues that “there is a clear and unambiguous antecedent,” namely “the first

information,” and “[t]here are no other elements recited with numbers that are plausible

alternatives.” Dkt. No. 205 at 12 & 13. Plaintiff also notes similar limitations in Claim 8 of the

’211 Patent. Id. at 14.

       Defendants respond that “[t]he term ‘the first signal’ in claim 29 is indefinite because it

lacks antecedent basis,” and “[n]either the specification nor the prosecution history illuminate the

meaning of the term with any reasonable certainty.” Dkt. No. 226 at 12. Defendants also argue

that “[t]he prosecution history . . . confirms that ‘signal’ and ‘information’ are not synonymous, as

the applicant amended the allowed claims to recite ‘information’ instead of ‘signal.’” Id.

       Plaintiff replies that “Defendants cannot (and do not) deny that a POSITA [(person of

ordinary skill in the art)] would understand that ‘information’ in a data transmission may also be

referred to as a signal.” Dkt. No. 233 at 6 (citations and internal quotation marks omitted).

       (2) Analysis

       Claim 29 of the ’211 Patent recites (emphasis added):



                                              27 of 53
       29. A communication apparatus, comprising:
               a memory; and
               at least one processor coupled to the memory,
               wherein the at least one processor, when executing program instructions
       stored in the memory, is configured to:
                    cause the apparatus to receive first information through a
                        control channel in a subframe, wherein the subframe
                        comprises the control channel and a shared channel and
                        at least a portion of the first information indicates
                        physical layer radio resources;
                    determine that an identifier is used in the first signal,
                        wherein the identifier indicates that paging information
                        is transmitted through the shared channel in the
                        subframe; and
                    cause the apparatus to obtain, without determining whether
                        or not the paging information is intended for the
                        apparatus, the paging information transmitted through
                        the shared channel in the subframe in response to the
                        identifier being used in the first information, wherein the
                        paging information is obtained based on the physical
                        layer radio resources indicated by the portion of the first
                        information.

       On one hand, in some cases, lack of antecedent basis can result in indefiniteness. See

Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1249 (Fed. Cir. 2008) (“[A] claim

could be indefinite if a term does not have proper antecedent basis where such basis is not

otherwise present by implication or the meaning is not reasonably ascertainable.”). On the other

hand, antecedent basis can be implicit rather than explicit. See Energizer Holdings Inc. v. Int’l

Trade Comm’n, 435 F.3d 1366, 1371 (Fed. Cir. 2006).

       On balance, reading the claim as a whole, the antecedent basis for “the first signal” is the

“first information” recited in the preceding limitation. See id. (holding that “an anode gel

comprised of zinc as the active anode component” provided implicit antecedent basis for “said

zinc anode”).

       Plaintiff also notes that Claim 8 of the ’211 Patent recites “determine that an identifier is

used in the first information.” On one hand, “in the absence of any evidence to the contrary, we

                                             28 of 53
must presume that the use of these different terms in the claims connotes different meanings.”

CAE Screenplates, 224 F.3d at 1317. On the other hand, the consistency between this language in

Claim 8 and Plaintiff’s interpretation of similar language in Claim 29 (in which the disputed term

appears) is noteworthy. See Phillips, 415 F.3d at 1314 (“Other claims of the patent in question,

both asserted and unasserted, can also be valuable sources of enlightenment as to the meaning of

a claim term.”).

       Further, Plaintiff submits extrinsic evidence that a “signal” is understood in the relevant art

as being “used to convey information.” Dkt. No. 208-1, Sept. 11, 2019 Wells Decl. at ¶ 78 (citing

“The Authoritative Dictionary of IEEE Standards Terms, p. 1047 (7th ed. 2000)”).                 The

specification is consistent with this understanding that a “signal” conveys “information.” See ’211

Patent at 7:23–29 (“In the RRC_Connected state, when the terminal performs power saving

operation of monitoring a downlink signal on monitoring duration according to the discontinuous

reception/discontinuous transmission cycle, a paging procedure similar to the RRC_Idle state is

required in the monitoring duration of the terminal to start transmitting information on the

downlink.”) (emphasis added).

       The prosecution history cited by Defendants does not compel otherwise.                 During

prosecution, the patentee replaced “signal” with “information” in multiple instances throughout

the claims. See Dkt. No. 226-7, Oct. 3, 2018 Amendment Filed with Request for Continued

Examination Under 37 C.F.R. § 1.114 at 2–10. Although “[i]n the absence of any evidence to the

contrary, we must presume that the use of these different terms in the claims connotes different

meanings,” CAE Screenplates, 224 F.3d at 1317, the antecedent basis relationship in Claim 29 of

the ’211 Patent is reasonably clear in the context of the claim as a whole, particularly when read

in light of the other evidence discussed above. See, e.g., Halliburton, 514 F.3d at 1249; Energizer,



                                              29 of 53
435 F.3d at 1371; Nautilus, 134 S. Ct. at 2129. Finally, despite Defendants’ arguments, this

antecedent basis finding does not amount to “redrafting” the claim. See, e.g., Process Control

Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357 (Fed. Cir. 1999) (“we do not permit courts to

redraft claims”) (citations omitted).

         Thus, Defendants fail to demonstrate that the claim is indefinite. See Sonix Tech. Co., Ltd.

v. Publ’ns Intl., Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017) (“Indefiniteness must be proven by

clear and convincing evidence.”). No further construction is necessary beyond the antecedent

basis.

         The Court therefore hereby finds that the antecedent basis for “the first signal” is “first

information.”

 V. CONSTRUCTION OF DISPUTED TERMS IN THE RANDOM ACCESS PATENTS

         Plaintiff refers to the ’466 Patent, the ’354 Patent, and the ’063 Patent as the “Random

Access Patents.” Plaintiff submits that these patents “concern the process of random access in

cellular communications,” and “[r]andom access is the process whereby a mobile station obtains

network access and uplink timing synchronization with the base station.” Dkt. No. 205 at 15.

Defendants submit that “[t]he two patents relate to different random access procedures, one in

which the user equipment initiates the communication, and one in which the base station initiates

the communication.” Dkt. No. 226 at 18.

         The ’466 Patent, titled “System and Method for Transmitting Random Access Data Using

Orthogonal Frequency Division Multiple Access,” issued on April 14, 2015, and bears an earliest

priority date of December 11, 2003. The Abstract of the ’466 Patent states:

         Disclosed is a random access data transmission system and method using OFDMA.
         The system includes a scheduling ID into an access grant on a preamble for a
         random access, and transmits it together with an acknowledgment or a non-
         acknowledgment of the preamble, a base station uses the scheduling ID to notify
         the mobile station of a random access data transmittable time and a data
                                              30 of 53
       transmission channel through a control channel, and the mobile station transmits a
       preamble in advance. After receiving a transmission assignment instruction
       corresponding to a scheduling ID through the control channel, the mobile station
       transmits random access data through an assigned channel.

       The ’354 Patent, titled “Method for Transmitting Up Link Control Signal in Mobile

Communication System,” issued on September 18, 2012, and bears an earliest priority date of May

3, 2006. The Abstract of the ’354 Patent states:

       The present invention relates to a method for transmitting uplink control
       information in a mobile communication system; and, more particularly, to a method
       for effectively forming uplink control information transmitted through a downlink
       from a base station to a terminal in a mobile communication system for providing
       a packet service and transmitting the uplink control information with minimum
       radio resources occupied. The method includes the steps of generating uplink
       control information; allocating the uplink control information to a downlink-shared
       radio resource for packet data transmission based on downlink scheduling
       information; and transmitting the radio resource to a terminal. The present
       invention is applied to a mobile communication system.

       The ’063 Patent, titled “Method to Transmit Downlink Signaling Message on Cellular

Systems for Packet Transmission and Method for Receiving the Message,” issued on February 16,

2016, and bears an earliest priority date of June 21, 2006. The Abstract of the ’063 Patent states:

       Provided is a downlink control information transmitting and receiving method
       which can maximize the use of limited radio resources by effectively forming an
       uplink signaling message to be transmitted from a base station to a terminal and
       transmitting the formed uplink signaling message with a minimum amount of radio
       resources occupied. The method for transmitting downlink data generation
       indication information for a base station to inform a terminal of packet data
       transmission in a packet-based cellular system, includes the steps of: a) generating
       the downlink data generation indication information; b) recording radio resource
       allocation information in downlink scheduling information for transmitting the
       downlink data generation indication information, and allocating information for the
       downlink data generation indication information to downlink-shared radio
       resources; and c) transmitting the downlink scheduling information and the
       information for the downlink data generation indication information according to a
       transmission cycle.




                                             31 of 53
(A)F. “the scheduling ID is specific for the mobile station and identification for random
access procedure”

 Plaintiff’s Proposed Construction                   Defendants’ Proposed Construction

 Plain and ordinary meaning                          Indefinite

 Alternatively, “the scheduling ID is specific
 for the mobile station, for use in a random
 access procedure”

Dkt. No. 176-1 at 19–20; Dkt. No. 205 at 16; Dkt. No. 226 at 19; Dkt. No. 253-1 at 4. The parties

submit that this term appears in Claim 21 of the ’466 Patent. Id.

        Shortly before the start of the December 4, 2019 hearing, the Court provided the parties

with the following preliminary construction: “the scheduling ID is specific for the mobile station

and is specific for identification for a random access procedure.”

        (1) The Parties’ Positions

       Plaintiff submits that “defendants’ expert contends the term is indefinite because it is

‘unclear . . . whether or not the scheduling ID is tied to a specific preamble or to a particular mobile

device.’” Dkt. No. 205 at 16 (quoting Dkt. No. 208-5, Sept. 11, 2019 Roy Decl. at ¶ 156). Plaintiff

argues that “[t]his is a manufactured controversy” because “[t]he claim language only requires that

the scheduling ID be specific for the mobile station and says nothing about whether it might also

be tied to a specific preamble.” Dkt. No. 205 at 16 (citations and internal quotation marks omitted)

(emphasis in original).

        Defendants respond that “[t]his claim term is indefinite because it is susceptible to multiple,

different interpretations, and a POSITA would not understand how to resolve the ambiguity

created by the different and conflicting interpretations.” Dkt. No. 226 at 19. Defendants argue

that “Sol IP’s proposal is unsupportable because it seeks to remove the ambiguity by limiting the




                                               32 of 53
scope of the term to one possible interpretation while excluding other possible interpretations

expressly described in the specification.” Id. at 20.

       Plaintiff replies that “[w]hile this phrase could have been drafted more clearly, it conveys

that (1) the scheduling ID is specific for the mobile station and (2) the scheduling ID is an

identification for a random access procedure.” Dkt. No. 233 at 7.

       (2) Analysis

       Claim 21 of the ’466 Patent recites (emphasis added):

       21. A random access method in a wireless communication system, the method at a
       base station comprising:
               receiving a preamble, without a random access message, through preamble
       transmission channel from a mobile station;
               transmitting a preamble response message that conveys a scheduling ID
       and an assignment information of radio resource of data transmission channel for
       random access data transmission; and
               receiving random access data from the mobile station through the radio
       resource of data transmission channel assigned to the mobile station,
               wherein the scheduling ID is specific for the mobile station and
       identification for random access procedure,
               wherein the preamble is generated by using a code that is distinguishable
       from other codes,
               wherein the random access data is transmitted after the preamble is
       transmitted and the preamble response message is received in response to the
       preamble, and
               wherein the scheduling ID is used for a physical layer and a Medium Access
       Control (MAC) layer of the mobile station.

       A fair reading of the disputed limitation, in the context of the “random access method” of

the claim as a whole, is that the phrase “is specific for” modifies not only “for the mobile station”

but also the phrase “identification for random access procedure.” In other words, in addition to

the scheduling ID being specific to a particular mobile station, the scheduling ID is specific to a

particular random access procedure (rather than potentially also being used for identification as

part of some other procedure).




                                              33 of 53
       The specification is consistent with this understanding, disclosing that a scheduling ID is

used to identify a mobile station as part of random access, and disclosing that a scheduling ID can

be “recover[ed]” after finishing receiving random access data:

       When the base station 200 finishes receiving the random access data through the
       data receiving processor 250, the ID manager 220 recovers and manages the
       scheduling ID assigned to the corresponding mobile station in step S10.

       As described, the base station 200 assigns data transmission channels for variably
       transmitting the random access data according to assigned resource status to the
       access grant of the preamble transmitted from the mobile station.

       To achieve this, the base station 200 provides a specific scheduling ID for each
       preamble when transmitting an access grant on the preamble received from the
       mobile station to the downlink, and notifies the mobile station of assignment
       information on the data transmission channel determined through the scheduling
       ID.

       It is desirable to use the scheduling ID as an identifier of the mobile station used by
       the scheduler 230 and use the same for the physical layer and the MAC layer.

’466 Patent at 7:24–40 (emphasis added).

       Defendants’ arguments regarding other potential interpretations are unpersuasive.

Defendants urge that “a POSITA is left to wonder if the claim term refers to a scheduling ID that

‘is specific for a mobile station,’ ‘is specific for . . . identification for random access procedure,’

or is specific ‘for each preamble’ received.” Dkt. No. 226 at 19. The above-reproduced disclosure

refers to “provid[ing] a specific scheduling ID for each preamble,” but no such limitation is

apparent in Claim 21 of the ’466 Patent. The opinions of Defendants’ expert are likewise

unpersuasive. See Dkt. No. 208-5, Sept. 11, 2019 Roy Decl. at ¶¶ 152–57. Finally, despite

Defendants’ arguments, the above-discussed reading of the claim language as a whole does not

amount to “redrafting” the claim. See, e.g., Process Control, 190 F.3d at 1357 (“[W]e do not

permit courts to redraft claims.”) (citations omitted).




                                               34 of 53
       The Court thus rejects Defendants’ indefiniteness arguments. At the December 4, 2019

hearing, Defendants submitted that if the Court rejects Defendants’ indefiniteness arguments, then

Defendants agree with the Court’s preliminary construction. In response at the hearing, Plaintiff

likewise expressed agreement with the Court’s preliminary construction.

       The Court accordingly hereby construes “the scheduling ID is specific for the mobile

station and identification for random access procedure” to mean “the scheduling ID is

specific for the mobile station and is specific for identification for a random access

procedure.”

(A)G. “responses for random access for a plurality of terminals”

 Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

 Plain and ordinary meaning.                      Indefinite

 Alternatively, “random access responses for
 [a/the] plurality of terminals.”

Dkt. No. 176-1 at 18; Dkt. No. 205 at 17. The parties submit that this term appears in Claims 1,

4, 10, and 13 of the ’354 Patent. Dkt. No. 226 at 1–2.

       Defendants submit that “the parties have agreed that th[is] . . . term[] do[es] not require

construction.” Dkt. No. 226 at 1–2. At the December 4, 2019 hearing, the parties confirmed their

agreement in this regard. Based on this agreement reached by the parties, the Court hereby

construes “responses for random access for a plurality of terminals” to have its plain meaning.




                                            35 of 53
(A)H. “random access preamble” Terms


                               “an own random access preamble”
                                    (’063 Patent, Claims 1, 3)

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 Plain and ordinary meaning.                       “random access preamble not shared with
                                                   other equipment”
 Alternatively, “a terminal’s single random
 access preamble”


                             “the single random access preamble”
                                     (’063 Patent, Claim 3)

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 Plain and ordinary meaning.                       Indefinite

 Alternatively, “the terminal’s own single
 random access preamble”


Dkt. No. 176-1 at 22–23; Dkt. No. 226 at 22; Dkt. No. 253-1 at 5 & 6–7.

       Shortly before the start of the December 4, 2019 hearing, the Court provided the parties

with the following preliminary construction for these two disputed terms, respectively: “a single

random access preamble not shared with other equipment in the wireless communication system”;

and “the own random access preamble.”

       (1) The Parties’ Positions

       Plaintiff argues that “[w]hile the claims containing these terms were not drafted perfectly,

defendants’ approach to construction of these terms is premised on trying to find ambiguity to

exploit rather than considering the claims, specification, and prosecution history as a whole to find

clarity.” Dkt. No. 205 at 18 (emphasis in original). Plaintiff also argues that “[f]undamental to

understanding these terms is the ’063 Patent’s clear teaching that a mobile terminal has its own

                                              36 of 53
random access preamble, which it transmits to a base station,” and “a mobile terminal of the

invention has its ‘own’ ‘single’ random access preamble.” Id. at 19. Plaintiff urges that “[t]he

patent and file history only ever talk about one ‘single random access preamble,’ and this is the

terminal’s own such preamble.” Id. at 20.

       Defendants respond: “[T]he term ‘own random access preamble’ means what it says: a

preamble that is not shared with other equipment. The term ‘the single random access preamble’

has no meaning because it lacks antecedent basis.” Dkt. No. 226 at 23. “Alternatively, Defendants

agree that [‘own random access preamble’] can also be construed in terms of the two characteristics

that Sol IP notes were used to define the preambles during prosecution as ‘one random access

preamble that is not shared with other equipment.’” Id. As to “the single random access

preamble,” Defendants urge that “Sol IP conflates the two words ‘own’ and ‘single’ to propose

rewriting the claim,” and “[c]onflating these two separately recited terms does not make any

logical sense, nor does it help a POSITA understand the claim’s meaning.” Id. at 24.

       Plaintiff replies: “Defendants might argue the preamble must be globally unique (even

outside the relevant cell) or cannot be reused after the random access process is over, even though

neither argument would be supported by the specification. Defendants’ construction must be

properly limited to ‘not shared with other equipment performing random access with the same

base station at the same time.’” Dkt. No. 233 at 8 (emphasis in original). Plaintiff also argues that

“[t]he article ‘the’ plainly suggests that ‘the single random access preamble’ has an antecedent

basis, and the only plausible antecedent is ‘own random access preamble.’” Id.

       (2) Analysis

       The term “own random access preamble” appears in independent Claims 1 and 3 of the

’066 Patent. The parties agree that an “own random access preamble” is a single preamble, and



                                              37 of 53
the parties agree that an “own random access preamble” is not shared with other equipment. See

Dkt. No. 226 at 22–23; see also Dkt. No. 205 at 24 (“[D]uring the course of prosecution, the

applicants came to define these particular preambles as exhibiting two characteristics: (1) they

were one preamble, and (2) that preamble was not shared with other equipment.”); Dkt. No. 226-

9, June 16, 2015 Submission with Request for Continued Examination Under 37 CFR §1.114 at 6

(distinguishing the “Park” reference, arguing: “Even if a random-access signature were transmitted

in a random-access preamble, however, that would still not amount to ‘an own random access

preamble’ as recited in claim 17, since there’s no indication in Park that the random-access

preamble is not shared with other equipment”) (emphasis modified).            The specification is

consistent with this understanding. See, e.g., ’063 Patent at 7:61–8:6 (“[I]f bit information

corresponding to the own preamble signature is set as 0, it means that the base station did not

receive the preamble signature tried by oneself.”); id. at 8:24–28.

       At the December 4, 2019 hearing, the parties agreed as a general matter that “an own

random access preamble” is not shared with other equipment, but Plaintiff urged that “not shared”

means not shared as to a particular base station at a particular time. Defendants responded that the

claims recite “a base station,” which in patent parlance means one or more base stations. Both of

the claims here at issue recite “an own random access preamble” in relation to “a base station.”

For example, Claim 1 of the ’063 Patent recites “an own random access preamble used for the

random access from a base station.” The Court’s construction therefore need not address the

possibility of multiple base stations because the claims already provide context in that regard.

       Finally, the parties also discussed at the December 4, 2019 hearing whether the Court’s

construction should include a temporal limitation as to the preambles not being shared at the same

time. The parties identified no intrinsic evidence bearing on this issue. On its face, however, the



                                             38 of 53
phrase “not shared” implies a reasonably clear temporal limitation as to using a particular preamble

that is not being used by any other device in the context of the recited methods. Further, at the

December 4, 2019 hearing, the parties agreed that “not shared with other equipment” is directed

to avoiding conflicts between devices.

       Based on the foregoing, the Court construes “own random access preamble” to mean “a

single random access preamble not shared with other equipment.”

       As for “the single random access preamble,” this term appears in independent Claim 3 of

the ’063 Patent, which recites (emphasis added):

       3. A method for supporting random access of a terminal in a base station of a
       wireless communication system, the method comprising:
               transmitting, when downlink data to the terminal during discontinuous
       reception (DRX) in an active state, where the terminal has set up a data channel for
       transmitting/receiving data to/from a base station, is generated, downlink data
       generation indication information indicating an own random access preamble used
       for the random access to the terminal;
               receiving the single random access preamble indicated by the downlink
       data generation indication information from the terminal; and
               transmitting a response for the random access to the terminal after receiving
       the single random access preamble, wherein the response is allocated to downlink-
       shared radio resource and transmitted to the terminal,
               wherein the response for the random access is addressed using an identifier
       informing transmission of the response for the random access,
               wherein the identifier is reserved and allocated among scheduling
       identifiers used in the wireless communication system, and transmitted through a
       channel carrying downlink scheduling information,
               wherein the identifier is determined based on a resource region for random
       access, the resource region being expressed in a frequency and a time, and
               wherein the downlink data generation indication information is transmitted
       through a control message using a unique scheduling identifier for the terminal
       during Radio Resource Control (RRC) connected state.

       Defendants emphasize that “the use of both terms in close proximity in the same claim

gives rise to an inference that a different meaning should be assigned to each.” Bancorp Servs.,

LLC v. Hartford Life Ins. Co., 359 F.3d 1367, 1373 (Fed. Cir. 2004). Further, a lack of antecedent

basis can result in indefiniteness. See Halliburton, 514 F.3d at 1249 (“a claim could be indefinite

                                             39 of 53
if a term does not have proper antecedent basis where such basis is not otherwise present by

implication or the meaning is not reasonably ascertainable”). On the other hand, antecedent basis

can be implicit rather than explicit. See Energizer, 435 F.3d at 1371.

       Reading the claim as a whole, the step of “receiving the single random access preamble

indicated by the downlink data generation indication information” refers back to the preceding

“transmitting” limitation, which recites “downlink data generation indication information

indicating an own random access preamble.” Thus, the “single random access preamble” is the

same as the “own random access preamble.” See Energizer, 435 F.3d at 1371 (holding that “an

anode gel comprised of zinc as the active anode component” provided implicit antecedent basis

for “said zinc anode”).

       This reading is consistent with the Interview Summary cited by the parties, which describes

a discussion between the patent examiner and a representative of the patentee. The “Substance of

Interview” portion of this Interview Summary states as follows:

       Applicant and Examiner discussed the combination of the Park and Chun references
       and how they were applied in the rejection of claim 17 under 35 U.S.C. 103(a).
       Applicant and Examiner further discussed proposed amendments to claim 17 to
       distinguish the claimed invention from the Park and Chun references. In particular,
       Applicant proposed amending claim 17 to recite receiving “only one” random
       access preamble from a base station. In order to further distinguish the claimed
       invention from the Chun reference, the Examiner suggested specifying in the claims
       that the terminal has its “own” preamble, instead of being allocated one of several
       available preamble signatures as disclosed by Chun.

Dkt. No. 226-11, Jan. 10, 2014 Applicant-Initiated Interview Summary (SOL-FH-0026140)

(regarding telephonic interview held on January 6, 2014) (emphasis added). The patentee amended

the claims in response to this suggestion by the examiner: “Claims 17 and 23 have been amended

to recite the terminal having an information indicating an own random access preamble used for

the random access, in substantial accord with the Examiner’s suggestion. The Examiner’s



                                             40 of 53
suggestion is appreciated.” Dkt. No. 205-13, Feb. 7, 2014 Submission with Request for Continued

Examination Under 37 C.F.R. § 1.114 at 5 (SOL-FH-0026156); see id. at 1–5 (SOL-FH-0026152–

56).

       Based on the foregoing, the opinions of Defendants’ expert that “single” random access

preamble cannot refer to “own” random access preamble are unpersuasive. See Dkt. No. 208-5,

Sept. 11, 2019 Roy Decl. at ¶¶ 187–91.

       The Court therefore hereby construes the disputed terms as set forth in the following chart:

                      Term                                         Construction

 “own random access preamble”                      “a single random access preamble not
                                                   shared with other equipment”

 “the single random access preamble”               “the own random access preamble”


(A)I. “informing transmission”

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 Construing “informing transmission” (the Indefinite
 language originally proposed by defendants
 for construction):
     Plain and ordinary meaning.

 Alternatively,    “providing      notice     of
 transmission”

Dkt. No. 176-1 at 21; Dkt. No. 205 at 21. The parties submit that this term appears in Claims 1

and 3 of the ’063 Patent. Dkt. No. 253-1 at 6.

       Defendants submit that “to narrow the parties’ disputes, Defendants have accepted Sol IP’s

proposed construction.” Dkt. No. 226 at 2; see Dkt. No. 253-1 at 6. At the December 4, 2019

hearing, the parties confirmed their agreement in this regard.




                                             41 of 53
        The Court therefore hereby construes “informing transmission” to mean “providing

notice of transmission.”

(A)J. “the identifier is determined based on a resource region for random access, the
resource region being expressed in a frequency and time”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Plain and ordinary meaning                         “the group scheduling identifier is determined
                                                    based on a resource region for random access,
                                                    the resource region being expressed in a
                                                    frequency and time”

Dkt. No. 176-1 at 20; Dkt. No. 205 at 23; Dkt. No. 226 at 20; Dkt. No. 253-1 at 5–6. The parties

submit that this term appears in Claims 1 and 3 of the ’063 Patent. Id.

        Shortly before the start of the December 4, 2019 hearing, the Court provided the parties

with the following preliminary construction: “Plain meaning[,] [r]ejecting Defendants’ proposal

to include ‘group scheduling identifier’ language.”

        (1) The Parties’ Positions

        Plaintiff argues that “Defendants’ construction wrongly limits the term ‘identifier’ to a

specific disclosed embodiment—namely that of a ‘group scheduling identifier.’” Dkt. No. 205

at 24. Plaintiff also argues that Defendants’ proposal “would introduce substantial ambiguity and

confusion into the claims” as to whether there are two separate identifiers. Id.; see id. at 25.

        Defendants respond that “Defendants’ proposed construction for this term recognizes the

definitional statements made in the ’063 patent’s specification and the clear disclaimer made

during prosecution.” Dkt. No. 226 at 20. Defendants also argue that “[i]f ‘the identifier’ is

properly construed to mean ‘the group scheduling identifier,’ then there would be no ambiguity as

to whether the claim’s prior references to ‘an identifier’ likewise refer to the group scheduling

identifier.” Id. at 22.



                                              42 of 53
       Plaintiff replies that Defendants “attempt to import a specific embodiment into the

construction of this phrase” and that “[t]he prosecution record does not reflect a clear and

unequivocal disclaimer of claim scope.”         Dkt. No. 233 at 9.        Plaintiff also argues that

“[D]efendants’ construction would introduce confusion into the claim” because “there is zero

textual or other support for construing the first instance of ‘an identifier’ as a ‘group scheduling

identifier,’ and the term ‘an identifier’ is not before the Court for construction.” Id.

       (2) Analysis

       Claims 1 and 3 of the ’063 Patent recite (emphasis added):

       1. A method for performing random access in a terminal of a wireless
       communication system, the method comprising:
               receiving, when downlink data is generated during discontinuous reception
       (DRX) in an active state where the terminal has set up a data channel for
       transmitting/receiving data to/from a base station, downlink data generation
       indication information indicating an own random access preamble used for the
       random access from a base station;
               transmitting the random access preamble indicated by the downlink data
       generation indication information to the base station; and
               receiving a response for the random access from the base station, wherein
       the response is allocated to downlink-shared radio resource and transmitted from
       the base station,
               wherein the response for the random access is addressed using an identifier
       informing transmission of the response for the random access,
               wherein the identifier is reserved and allocated among scheduling
       identifiers used in the wireless communication system, and received through a
       channel carrying downlink scheduling information,
               wherein the identifier is determined based on a resource region for random
       access, the resource region being expressed in a frequency and a time, and
               wherein the downlink data generation indication information is received
       through a control message using a unique scheduling identifier for the terminal
       during Radio Resource Control (RRC) connected state.

       ***

       3. A method for supporting random access of a terminal in a base station of a
       wireless communication system, the method comprising:
               transmitting, when downlink data to the terminal during discontinuous
       reception (DRX) in an active state, where the terminal has set up a data channel for
       transmitting/receiving data to/from a base station, is generated, downlink data

                                              43 of 53
        generation indication information indicating an own random access preamble used
        for the random access to the terminal;
                receiving the single random access preamble indicated by the downlink data
        generation indication information from the terminal; and
                transmitting a response for the random access to the terminal after receiving
        the single random access preamble, wherein the response is allocated to downlink-
        shared radio resource and transmitted to the terminal,
                wherein the response for the random access is addressed using an identifier
        informing transmission of the response for the random access,
                wherein the identifier is reserved and allocated among scheduling
        identifiers used in the wireless communication system, and transmitted through a
        channel carrying downlink scheduling information,
                wherein the identifier is determined based on a resource region for random
        access, the resource region being expressed in a frequency and a time, and
                wherein the downlink data generation indication information is transmitted
        through a control message using a unique scheduling identifier for the terminal
        during Radio Resource Control (RRC) connected state.

        Each claim thus refers to “identifier” in three instances and does not refer to a “group

scheduling identifier.” Defendants rely upon the specification as well as prosecution history as

support for their proposal of interpreting “identifier” as referring to a “group scheduling identifier.”

The specification discloses:

        A part of a scheduling identifier used for scheduling is reserved and allocated as a
        group scheduling identifier, and the transmission of response information for
        random access is addressed using the group scheduling identifier.

        ***

        FIG. 3 is a diagram illustrating reserving and using a group scheduling identifier
        allocated for transmitting a part of a scheduling identifier, grant information, and
        downlink data generation indication information for scheduling radio resources in
        accordance with an embodiment of the present invention.

        If a scheduling identifier is reserved and used, a scheduler allocates scheduling
        identifiers to each of terminals except a group scheduling identifier when the
        terminals access a base station. A group scheduling identifier for transmitting the
        grant information can be used by reserving and allocating a group scheduling
        identifier according to a random access burst that is configured by a base station
        where the random access burst may be a random access resource region expressed
        in a frequency and a time.

’063 Patent at 7:3–7 & 11:27–41 (emphasis added).

                                               44 of 53
       Defendants fail to show, however, that “reserv[ing]” and “allocat[ing]” are relevant only

in the context of a “group scheduling identifier.” See id.; see also id. at 10:66–11:2. Likewise,

Defendants fail to show that a “random access resource region expressed in a frequency and a

time” is relevant only in the context of a “group scheduling identifier.” See id. at 11:27–41.

       Turning to the prosecution history, Defendants cite the following passage in which the

patentee distinguished the “LG” and “Park” references:

       In the claimed invention, the group scheduling identifier can vary according to the
       time-frequency resource region for random access. The last clause of claim 17, in
       particular, recites:

               Wherein the identifier is determined based on a resource region for
               random access, the resource region being expressed in a frequency
               and a time.

       Neither LG nor Park teaches, discloses, or suggests “the identifier is determined
       based on a resource region for random access, the resource region being expressed
       in a frequency and a time,” as recited in claim 17.

Dkt. No. 226-8, Apr. 8, 2015 Amendment After Final Rejection at 5 (SOL-FH-0026230)

(emphasis added); see Dkt. No. 226-9, June 16, 2015 Submission with Request for Continued

Examination Under 37 CFR §1.114 at 7 (SOL-FH-0026252) (similar).

       In some cases, “[w]hen a patent . . . describes the features of the ‘present invention’ as a

whole, this description limits the scope of the invention.” Regents of Univ. of Minn. v. AGA Med.

Corp., 717 F.3d 929, 936 (Fed. Cir. 2013) (quoting Verizon Servs. Corp. v. Vonage Holdings

Corp., 503 F.3d 1295, 1308 (Fed. Cir. 2007)).

       Here, on balance, these statements by the patentee neither amount to a clear lexicography

nor constitute a clear and unmistakable disclaimer that would warrant limiting “identifier” to

meaning “group scheduling identifier.” See CCS Fitness, 288 F.3d at 1366 (“the claim term will

not receive its ordinary meaning if the patentee acted as his own lexicographer and clearly set forth



                                              45 of 53
a definition of the disputed claim term in either the specification or prosecution history”) (emphasis

added); see also Massachusetts Inst. of Tech. v. Shire Pharm., Inc., 839 F.3d 1111, 1119 (Fed. Cir.

2016) (“The party seeking to invoke prosecution history disclaimer bears the burden of proving

the existence of a ‘clear and unmistakable’ disclaimer that would have been evident to one skilled

in the art.”) (citation and quotation marks omitted); Omega Eng’g, 334 F.3d at 1325 (“To balance

the importance of public notice and the right of patentees to seek broad patent coverage, we have

thus consistently rejected prosecution statements too vague or ambiguous to qualify as a disavowal

of claim scope.”). The context provided by surrounding claim language reinforces this conclusion,

as each of the above-reproduced claims recite an “identifier” in multiple instances. See Phillips,

415 F.3d at 1314 (“the context of the surrounding words of the claim also must be considered in

determining the ordinary and customary meaning of those terms”) (citation and quotation marks

omitted).

       The Court therefore hereby expressly rejects Defendants’ proposed construction. No

further construction is necessary. See O2 Micro, 521 F.3d at 1362 (“[D]istrict courts are not (and

should not be) required to construe every limitation present in a patent’s asserted claims.”); see

also Finjan, 626 F.3d at 1207 (“Unlike O2 Micro, where the court failed to resolve the parties’

quarrel, the district court rejected Defendants’ construction.”); Summit 6, 802 F.3d at 1291.

       The Court therefore hereby construes “the identifier is determined based on a resource

region for random access, the resource region being expressed in a frequency and time” to

have its plain meaning.

  VI. CONSTRUCTION OF DISPUTED TERMS IN THE CARRIER AGGREGATION
                             PATENTS

       Plaintiff refers to the ’168 Patent as being one of the “Carrier Aggregation Patents.”

Plaintiff submits that “[c]arrier aggregation refers to the combining of two or more carriers (radio


                                              46 of 53
frequencies) into one data channel to increase the data capacity.” Dkt. No. 205 at 25. Defendants

submit that “the ’168 patent discloses multiplying data symbols by so-called orthogonal sequences

and scrambling sequences in order to randomize intra-cell and inter-cell interference.” Dkt. No.

226 at 25.

       The ’168 Patent, titled “Carrier Aggregation in Wireless Communications Systems,” issued

on March 3, 2015, and bears an earliest priority date of January 11, 2010. The Abstract of the ’168

Patent states:

       Provided is a data transmission system using a carrier aggregation. The data
       transmission system may assign a radio resource based on a correspondence
       relationship between a downlink and an uplink, and may transmit data using the
       assigned radio resource.

(A)K. “index” Terms


                   “an index of a third orthogonal sequence of another UE”
                                   (’168 Patent, Claims 22, 23)

                 “an index of a fourth orthogonal sequence of the another UE”
                                   (’168 Patent, Claims 22, 23)

 Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

 Plain and ordinary meaning                       Indefinite


Dkt. No. 176-1 at 38–39; Dkt. No. 205 at 26; Dkt. No. 226 at 25; Dkt. No. 253-1 at 8.

       Shortly before the start of the December 4, 2019 hearing, the Court provided the parties

with the following preliminary constructions for these two disputed terms: “an index of a third

orthogonal sequence of another UE, wherein the third orthogonal sequence is selected from

orthogonal sequences listed in Table 5”; and “an index of a fourth orthogonal sequence of the

another UE, wherein the fourth orthogonal sequence is selected from orthogonal sequences listed

in Table 6.”

                                             47 of 53
       (1) The Parties’ Positions

       Plaintiff argues that “the ‘index of a fourth orthogonal sequence of the another UE’ comes

from Table 6 because it is recited as ‘adjacent’ to the ‘index of the second orthogonal sequence’

that unquestionably comes from Table 6.” Dkt. No. 205 at 27. Plaintiff presents a similar

argument as to Table 5 and the term “an index of a third orthogonal sequence of another UE.” Id.

Plaintiff submits that the specification is also consistent with Plaintiff’s interpretation of these

disputed terms. See id. at 28.

       Defendants respond that “the claims never say what table the claimed sequences (and thus

the claimed index of those sequences) are selected from. This lack of clarity is further reinforced

as the claims never define—and Sol IP never addresses—what is meant by the index ‘adjacency’

requirement of claims 22 and 23.” Dkt. No. 226 at 25 (emphasis in original).

       Plaintiff replies that “Defendants fail to consider the record evidence as a whole; indeed,

they do not even view each claim as a whole.” Dkt. No. 233 at 9 (emphasis in original). Plaintiff

submits that “Defendants find ambiguity in the fact that there are ‘at least nine tables in the

specification,’ Dkt. No. 226, at 26, ignoring that the relevant ones are in the claims themselves.”

Dkt. No. 233 at 10 (emphasis in original).

       (2) Analysis

       Claims 22 and 23 of the ’168 Patent depend from Claim 18, and Claims 18, 22, and 23 of

the ’168 Patent recite (emphasis added):

       18. A method for wireless communication by a base station (BS), comprising:
               receiving a first slot and a second slot from at least one User
       Equipment(UE), the first slot includes five DFT-S-OFDM symbols and the second
       slot includes four DFT-S-OFDM symbols; and
               processing the first slot and the second slot to detect data symbols,
               wherein in the first slot a plurality of data symbols are multiplied with a first
       scrambling sequence and a first orthogonal sequence, in the second slot a plurality



                                              48 of 53
of data symbols are multiplied with a second scrambling sequence and a second
orthogonal sequence;
       wherein the first orthogonal sequence is selected from orthogonal
sequences listed in Table 5 and the second orthogonal sequence is selected from
orthogonal sequences listed in Table 6, and
       wherein the sequence index of the first orthogonal sequence is the same as
the sequence index of the second orthogonal sequence.

                                     Table 5

              Sequence Index                          DFT Sequence

                     0                                   [1 1 1 1 1]
                     1                           [1 ej2π/5 ej4π/5 ej6π/5 ej8π/5]
                     2                          [1 ej4π/5 ej8π/5 ej12π/5 ej16π/5]
                     3                         [1 ej6π/5 ej12π/5 ej18π/5 ej24π/5]

                                     Table 6

              Sequence Index                         Walsh Sequence

                     0                                    [1 1 1 1]
                     1                                   [1 −1 1 −1]
                     2                                   [1 1 −1 −1]
                     3                                   [1 −1 −1 1]

***

22. The method of claim 18, wherein if the index of the first orthogonal sequence
of the UE and an index of a third orthogonal sequence of another UE using the first
scrambling sequence in the first slot are adjacent, the index of the second
orthogonal sequence and an index of a fourth orthogonal sequence of the another
UE using the second scrambling sequence in the second slot are adjacent,
         wherein the another UE uses the first scrambling sequence and the third
orthogonal sequence to multiply a plurality of data symbol that are mapped into the
first slot, and the second scrambling sequence and the fourth orthogonal sequence
to multiply a plurality of data symbols that are mapped into the second slot, and
         wherein the UE and the another UE use the same resource to transmit data
symbols.

23. The method of claim 18, wherein if the index of the first orthogonal sequence
of the UE and an index of a third orthogonal sequence of another UE using the first
scrambling sequence in the first slot are not adjacent, the index of the second

                                     49 of 53
       orthogonal sequence and an index of a fourth orthogonal sequence of the another
       UE using the second scrambling sequence in the second slot are not adjacent,
                wherein the another UE uses the first scrambling sequence and the third
       orthogonal sequence to multiply a plurality of data symbol that are mapped into the
       first slot, and the second scrambling sequence and the fourth orthogonal sequence
       to multiply a plurality of data symbols that are mapped into the second slot, and
                wherein the UE and the another UE use the same resource to transmit data
       symbols.

       Defendants argue that “there is no indication at all as to which tables the third and fourth

sequences are selected from,” and “there are at least nine tables in the specification that contain

“orthogonal sequences” organized by “sequence index.” Dkt. No. 226 at 26. Defendants also

emphasize the principle that “[t]he fact that [one] can articulate a definition supported by the

specification, however, does not end the inquiry. . . . [T]he claim is still indefinite if a person of

ordinary skill in the art cannot translate the definition into meaningfully precise claim scope.”

Halliburton, 514 F.3d at 1251.

       Because Claim 18 recites that “the first orthogonal sequence is selected from orthogonal

sequences listed in Table 5,” “the index of the first orthogonal sequence of the UE” in dependent

Claims 22 and 23 is selected from Table 5. Because Claims 22 and 23 recite that the first and third

indices are “adjacent” (Claim 22) and “not adjacent” (Claim 23), a fair reading of the claims as a

whole is that the “index of a third orthogonal sequence of another UE” also must be selected from

Table 5. Likewise, the “index of a fourth orthogonal sequence of the another UE” comes from

Table 6 because it is recited as “adjacent” (Claim 22) or “not adjacent” (Claim 23) to “the index

of the second orthogonal sequence” that Claim 18 recites is selected from Table 6.

       Defendants urge, “[f]or example, the ‘not adjacent’ language could refer—in the absence

of any guidance otherwise—to two indexes that are from different tables.” Dkt. No. 226 at 26.

Reading the claims as a whole, however, the “adjacent” and “not adjacent” limitations in Claims




                                              50 of 53
22 and 23 appear in the context of the tables set forth in Claim 18, from which Claims 22 and 23

depend.

       The specification is consistent with this reading of the claims:

       Referring to the Walsh sequence of Table 34, an amount of interference between
       sequences using neighboring indices may be less than an amount of interference
       between sequences using non-neighboring indices. Accordingly, when two
       terminals use neighboring DFT sequences in the first slot, the two terminals may
       be configured to use neighboring Walsh sequences in the second slot. When the
       two terminals use non-neighboring DFT sequences in the first slot, the two
       terminals may be configured to use non-neighboring Walsh sequences in the second
       slot.

’168 Patent at 32:21−30. Although this disclosure refers to “neighboring” rather than “adjacent,”

this usage of “neighboring” (in the context of this disclosure) is sufficiently similar to “adjacent”

(in the context of the claims) such that this disclosure provides additional support for what is

already apparent on the face of the claims, as discussed above. Of note, this disclosure “refer[s]”

to one particular Table. See id.

       The claims also provide context in terms of the number of symbols in each of the recited

slots. Reading Claims 18, 22, and 23, the first orthogonal sequence and the third orthogonal

sequence both relate to the “first slot,” the “first slot” includes five symbols, and the first

orthogonal sequence is selected from Table 5, in which each sequence has five elements. Because

the third orthogonal sequence relates to the “first slot,” a fair reading of these claims is that the

third orthogonal sequence also has five elements and is also selected from Table 5. Likewise, the

second orthogonal sequence and the fourth orthogonal sequence both relate to the “second slot,”

the “second slot” includes four symbols, and the second orthogonal sequence is selected from

Table 6, in which each sequence includes four elements. Because the fourth orthogonal sequence

relates to the “second slot,” a fair reading of these claims is that the fourth orthogonal sequence




                                              51 of 53
also has four elements and is also selected from Table 6. The specification is consistent with this

understanding. See id. at 33:26–47.

         The contrary opinions of Defendants’ expert are unpersuasive. See Dkt. No. 208-3,

Sept. 11, 2019 Haimovich Decl. at ¶¶ 89–104. For example, Defendants do not adequately support

the assertion that “a POSITA may consider two indices from different tables to be ‘adjacent’ if

they are in numerical sequence.” Dkt. No. 226 at 27 (citing Dkt. No. 208-3, Sept. 11, 2019

Haimovich Decl. at ¶¶ 93 & 95) (emphasis in original).

         The Court therefore hereby rejects Defendants’ indefiniteness arguments and hereby

construes these disputed terms as set forth in the following chart:

                       Term                                           Construction

 “an index of a third orthogonal sequence of “an index of a third orthogonal sequence of
 another UE”                                 another UE, wherein the third orthogonal
                                             sequence is selected from orthogonal
                                             sequences listed in Table 5”

 “an index of a fourth orthogonal sequence “an index of a fourth orthogonal sequence
 of the another UE”                        of the another UE, wherein the fourth
                                           orthogonal sequence is selected from
                                           orthogonal sequences listed in Table 6”


                                      VII. CONCLUSION

         The Court adopts the constructions set forth in this opinion for the disputed terms of the

patents-in-suit. The parties are ordered to not refer to each other’s claim construction positions in

the presence of the jury. Likewise, in the presence of the jury, the parties are ordered to refrain

from mentioning any portion of this opinion, other than the actual definitions adopted by the Court.

The Court’s reasoning in this order binds the testimony of any witnesses, and any reference to the

claim construction proceedings is limited to informing the jury of the definitions adopted by the

Court.

                                              52 of 53
SIGNED this 3rd day of January, 2012.
SIGNED this 16th day of December, 2019.




                                        ____________________________________
                                        ROY S. PAYNE
                                        UNITED STATES MAGISTRATE JUDGE




                                 53 of 53
